Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-18 are pending, and are rejected.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) (1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-4, 6-13, 15-17 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by U.S. Patent Number 5,325,473 attributed to Monroe et al. (hereafter referred to as Monroe).		
Regarding claim 1: An editing device to edit a first image in a state where an output device is displaying the first image on an object, the object being different from the editing device, and the editing device comprising: processing circuitry to perform a process of: displaying a second image corresponding to the first image and an editing component to edit the second image on an image editing screen of the editing device [column 2, line 52-55 and line 60-68; column 6, line 38-45]; and generating an output image for the output device to output for display of the first image on the object based on the second image by following an operation using the editing component displayed, and responsive to the output device receiving information indicating a condition to start display of the first image and being determined by time upon editing the second image, starting outputting the output image to the output device in a case where the condition to start display of the first image is satisfied [column 2, line 60-68; column 6, line 38-45; column 11, line11-15 and line 23-25].  
Regarding claim 2: The editing device according to claim 1, the process further comprising: receiving an editing operation of editing the second image [column 11, line11-15 and line 23-25]; and restricting editing operations that can be received [column 7, line 5-11].  
Regarding claim 3: The editing device according to claim 1, the process further comprising: acquiring, as spatial information, an image obtained by capturing a real space in which the first image is displayed, wherein the process superimposes and displays the second image on the spatial information acquired [column 11, line 2-8].  
Regarding claim 4: An editing device to edit a first image in a state where an output device is displaying the first image on a portion of a structure, the structure being different from the editing device, and the editing device comprising: processing circuitry to perform a process of: acquiring spatial information related to a real space in which the first image is displayed [column 11, line 2-8]; setting editing guide information related to [[a]]the structure present in the real space based on the spatial information acquired [column 5, 35-40]; displaying a second image corresponding to the first image, an image based on the editing guide information displayed together with the second image and an editing component to edit the second image on an image editing screen of the editing device [column 5, 35-40]; and generating an output image for the output device to output for display of the first image on the portion of the structure based on the second image by following an operation using the editing component displayed on the image editing screen of the editing device, and outputting the output image to the output device [column 2, line 60-68; column 6, line 38-45; column 11, line11-15 and line 23-25].4Application No. 16/953,380 Reply to Office Action of February 4, 2022  
Regarding claim 6: The editing device according to claim 1, the process further comprising: receiving viewpoint information related to a viewpoint of a viewer who visually recognizes the first image, wherein the process generates the output image based on the second image and the viewpoint information received [column 11, line11-15 and line 23-25].  
Regarding claim 7: The editing device according to claim 1, the process further comprising: receiving environmental information related to an environment surrounding the output device, wherein the process generates the output image based on the second image and the environmental information received [column 3, line 1-3, column 11, line11-15].  
Claims 8, 10, 12 are rejected using the same rationale as claim 1.
Claims 9, 11, 13 are rejected using the same rationale as claim 4.
Claims 15, 16-17 are rejected using the same rationale as claims 3, 6-7.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 5, 14, 18 are rejected under 35 U.S.C. § 103 as being unpatentable over Monroe and U.S. Patent Application Publication Number 2006/0078224 attributed to Masashi Hirosawa (hereafter referred to as Hirosawa). 
Regarding claim 5: Monroe discloses the editing device according to claim 4, the process further comprising: receiving an editing operation of editing the second image [column 11, line11-15 and line 23-25]; restricting editing operations [column 7, line 5-11]. 
Monroe does not disclose restricting editing operations that can be received in a case where the second image and an image based on the editing guide information are moved to a position where the second image and the image overlap by the editing operation received; and outputting a notification that editing operations that can be received have been restricted based on the restricting editing operations.
Hirosawa discloses restricting editing operations that can be received in a case where the second image and an image based on the editing guide information are moved to a position where the second image and the image overlap by the editing operation received [figure 3a, 0223]; and outputting a notification that editing operations that can be received have been restricted based on the restricting editing operations [0223].
It would have been obvious to one of ordinary skill in the art, having the teachings of Monroe and Hirosawa before him/her, before the effective filing date of the claimed invention to incorporate the teachings of Hirasawa into Monroe to prevent an unintended operation.
Regarding claim 14: Monroe discloses the editing method according to claim 8, further comprising: receiving an editing operation of editing the second image [column 11, line11-15 and line 23-25]; restricting editing operations [column 7, line 5-11].
Monroe does not disclose restricting editing operations that can be received, wherein the first image and the second image are displayed in non-overlapping fashion.
Hirosawa discloses restricting editing operations that can be received, wherein the first image and the second image are displayed in non-overlapping fashion [202]. 
It would have been obvious to one of ordinary skill in the art, having the teachings of Monroe and Hirosawa before him/her, before the effective filing date of the claimed invention to incorporate the teachings of Hirasawa into Monroe to prevent an unintended operation.
Claim 18 is rejected using the same rationale as claim 5.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because they do not apply to Monroe reference being used in the current rejection.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. 1.111(c) to consider these references fully when responding to this action.
The examiner has pointed out references contained in the prior arts of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior arts or disclosed by the examiner.
If there is any prior art made of record and is not relied upon, is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. 1.111(c) to consider these references fully when responding to this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA D CHAUDHURI whose telephone number is 571 272 1427.  The examiner can normally be reached on Mon-Wed 7-3 ET (1st week of the bi-week) and Mon-Tue 7-3 ET (2nd week of the bi-week).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached at 571 272 4057.  The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Anita D. Chaudhuri/ 
Examiner, AU 2173
/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173